DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The below claims are objected to because of the following informalities:  
In claim 1, in line 6, the word --- intrabody --- should be inserted before the word “probe”.
In claim 1, in line 8, the limitation --- set of --- should be inserted before the word “measurement”.
In claim 1, in line 9, the limitation --- said set of – should be inserted before the word “measurement”.
In claim 2, in line 2, the word --- the --- should be inserted before the word “reconstructing”.
In claim 3, in line 2, the limitation --- set of --- should be inserted before the word “measurement”.  
In claim 11, in line 3, the limitation --- said set of --- should be inserted before the word “measurement”.
In claim 16, in line 3, the limitation --- of said set of --- should be inserted before the word “measurement”.  
In claim 19, in line 2, both instances of the word “a” should be replaced with --- the --.
In claim 50, in line 1, the word “a” should be replaced with --- the ---.
In claim 51, in line 2, the word --- and --- should be added after the first instance of the word “term”.  
In claim 51, in line 4, the limitation ---- of measurement samples --- should be inserted after the word “set”.  
In claim 52, in line 1, the word “a” should be replace with --- the ---.
In claim 54, in line 2, --- set of --- should be inserted before “measurement”.  
In claim 55, in line 1, ---set of --- should be inserted before “measurement”.  
In claim 56, in line 2, “position” should be replaced with --- positions ---.
In claim 58, in line 2, --- set of --- should be inserted before “measurement” and in line 4, --- geometric --- should be inserted before “positions”. 
In claim 65, in line 2, --- set of – should be inserted before “measurement”.  
In claim 66, in line 1, the word --- the --- should be added before the word “transforming”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regards to claims 4-5, the claims refer to the generating being performed without reference to a “reference position outside of said part of the subject”.  However, claim 1 sets forth in lines 14-15 that “said generating and said transforming use only reference positions that are within said part of a subject”.  Claims 4-5 therefore do not further the subject matter of claim 1 as it is already set forth in claim 1 that “only” reference positions within said part of a subject are used, which would exclude any reference to a reference position “outside of said part of the subject”.
With regards to claim 9, the claim sets forth that said generating uses only reference positions within said part of a subject.  However, this is already set forth in lines 14-15 of claim 1 and therefore claim 9 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 17-18 and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 11, in lines 2-3, the limitation “a plurality of positions to which measurement samples are transformed” is recited.  However, claim 1 sets forth in line 9 that the measurement samples are transformed specifically to “geometric positions”. The claim is therefore indefinite as it is unclear as to whether the “plurality of positions” are referring to the geometric positions, or whether the measurement samples are additionally transformed to a different set of positions. 
	With regards to claim 17, in line 2, it is unclear as to whether the “two samples” are referring to the --- set of measurement samples --- set forth in lines 6-7 of claim 1, or referring to different “samples”.
Claim 18 recites the limitation "the points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claims 63-64, the two lines refers to --- wherein said generating and said transforming comprises generating ---, thereby setting forth that the transforming also comprises a step of generating.  It is unclear as to how both the generating and the transforming can comprise the step of generating.  For examination purposes, Examiner assumes Applicant meant that said generating and said transforming comprises using only reference positions within said reconstructed shape [claim 63] and that correspond to measurement locations [claim 64]).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-11, 14, 16-17, 19, 52-53, 55-56 and 59-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groszmann et al. (US Pub No. 2013/0079628).
	With regards to claim 1, Groszmann et al. disclose a method of reconstructing a shape of a volume of a part of a subject based on intrabody measurements of a plurality of crossing electromagnetic fields established within the volume, the method comprising:
receiving, by computer circuitry(46, 52, 96), measurements of the crossing electromagnetic fields carried out using at least one sensor (16) carried on an intrabody probe (10), the measuring being carried out with the probe at multiple locations in the volume, to provide a set of measurement samples, taken at respective locations (paragraphs [0006], [0024], referring to the interventional device having three or more sensor elements wherein electromagnetic signals or fields are generated by the sensor elements [i.e. thus establishing a plurality of crossing electromagnetic fields] and used to determine the positions of the sensor elements; paragraphs [0030]-[0031], [0048], paragraph [0035], referring to the external magnetic field generator (68) which is an electromagnetic transmitter [and thus establishes a plurality of crossing EM fields within the volume] and which generates an AC or pulsed DC magnetic field, wherein magnetoresistance sensors generate signals representative of location data in response to the applied magnetic field; referring to the processing circuitry which may receive and process motion or location information related to an anatomical region of interest and/or the processing circuitry (46) which is configured to receive detected location information paragraph [00054], referring to the sensor elements (16) generating respective EM field signals which may be acquired or measured to derive position and/or orientation data 144 for each respective sensor element 16; paragraphs [0062]-[0063], referring to the dynamic tracking of the internal organ; Figures 1-2, 4-5, 8-9); 
generating, by computer circuitry and based on said measurement samples, a transformation that transforms measurement samples to geometric positions (paragraph [0060], referring to matching the positions (164) of the sensor elements located in images and/or volumes to the corresponding sensor element locations as determined from the sensor position data (160), wherein the matching establishes a correspondence/transformation that transforms/registers measurement samples to geometric positions in an image and allows for registering the sensor elements (16) in both sensor space (such as EM space) and the image space; paragraph [0055], referring to the registration/transformation of the position and/or orientation data (144) with the region model (134) generated using the imaging process; Figures 8-9);
transforming, using said generated transformation at least some of the measurements in said set of measurement samples into a set of geometric positions (paragraphs [0055]-[0057], [0060]-[0062], referring to the registration/transforming of the sensor element positions to imaging data/image space; Figures 8-9); and 
reconstructing the shape of said volume from said set of geometric positions (paragraphs [0056]-[0057], referring to the displayed image of the internal organ (54), which would inherently be defined by a shape, may be updated, modified, altered or otherwise changed, based on the most current position and/or orientation data obtained from the sensor elements (16) of the intervention device, thus providing an accurate and current representation (i.e. which would include shape of said volume) of the internal organ and/or associated vasculature undergoing the procedure; paragraph [0062]; paragraph [0006], referring to the images reflecting the current shape of the internal structure);
wherein said generating and said transforming use only reference positions that
are within said part of a subject (paragraph [0049], referring to dynamically acquiring position and orientation data for the region of the patient using the interventional device 10 and sensor elements 16 and automatically registering the data with concurrently or previously acquired image data “without the use of anatomical or fiducial markers”, and thus only using reference positions that are within said part of a subject; Figures 8-9, note that the generating and transforming/registering steps use only reference positions (i.e. either from image of internal body or from intrabody device) that are within said part of a subject).
	With regards to claim 2, Groszmann et al. disclose that reconstructing uses fewer than half of the transformed measurements (paragraphs [0060]-[0061], referring to providing a sufficiently large number of sensor elements (i.e. four or more) such that all possible matches may be permuted (i.e. transformed measurements) and the match generating the smallest registration error is selected as the correct match or correspondence which will be used for the reconstructing, and therefore, if there are, for example, 5 transformed measurements/matches, and only 1/5 (i.e. 20%) is selected, then fewer than half of the transformed measurements are used for the reconstructing).
 	With regards to claim 4, Groszmann et al. disclose tha the generating is performed without use of a distance to a reference position outside of said part of the subject (paragraph [0049], referring to dynamically acquiring position and orientation data for the region of the patient using the interventional device 10 and sensor elements 16 and automatically registering the data with concurrently or previously acquired image data “without the use of anatomical or fiducial markers”, and therefore there is no use of a reference position outside of said part of subject; Figures 8-9).
	With regards to claim 5, Groszmann et al. disclose that the generating is performed without use of an orientation or direction to a reference position outside of said part of the subject (paragraph [0049], referring to dynamically acquiring position and orientation data for the region of the patient using the interventional device 10 and sensor elements 16 and automatically registering the data with concurrently or previously acquired image data “without the use of anatomical or fiducial markers”, and therefore there is no use of a reference position outside of said part of subject; Figures 8-9).
	With regards to claim 6, Groszmann et al. disclose that the generating is performed independent of any information about the shape of said volume (paragraphs [0058]-[0060], referring to specifically steps (160, 162, 164 and 166), wherein no information about the shape of said volume is used; Figure 9).
	With regards to claim 9, Groszmann et al. disclose that said generating uses only reference positions within said part of a subject (paragraph [0049], referring to dynamically acquiring position and orientation data for the region of the patient using the interventional device 10 and sensor elements 16 and automatically registering the data with concurrently or previously acquired image data “without the use of anatomical or fiducial markers”, and therefore there is no use of a reference position outside of said part of subject; Figures 8-9).
	With regards to claim 10, Groszmann et al. disclose that said generating is constrained using one or more constraints (paragraph [0060], referring to the constraint of selecting the correct match or correspondence as being the one with the smallest registration error; paragraph [0061], referring to the registration being accomplished using iterative optimization techniques which inherently includes constraints that define the stopping criteria and/or the constraint that the three or more sensor elements not lie on or near a straight line; paragraph [0055], referring to registration being performed using iterative closest point techniques, which is known and defined in the art as an algorithm which minimizes the difference between two sets/clouds of points, which inherently include constraints for defining the stopping criteria and “closest point” constraint (i.e. constraint to minimize the difference in position between the two sets of points); paragraph [0052], referring to the generating shape models which comprise a spatial constraint; Figures 8-9).
	With regards to claim 11, Groszmann et al. disclose that said one or more constraints comprise a constraint (i.e. must minimize the differences in positions between the sets of points) on relative positions of a plurality of positions to which measurement samples are transformed (paragraph [0055], referring to registration being performed using iterative closest point techniques, which is known and defined in the art as an algorithm which minimizes the difference between two sets/clouds of points)
	With regards to claim 14, Groszmann et al. disclose that said constraint comprises distance (paragraph [0055], referring to registration being performed using iterative closest point techniques, which is known and defined in the art as an algorithm which minimizes the difference (i.e. distance) between two sets/clouds of points).
	With regards to claim 16, Groszmann et al. disclose that said one or more constraints comprise a constraint on a relationship (i.e. difference in position) between one or more measurement samples and one or more of said geometric positions (i.e. positions on image) (paragraph [0055], referring to registration being performed using iterative closest point techniques, which is known and defined in the art as an algorithm which minimizes the difference between two sets/clouds of points).
	With regards to claim 17, Groszmann et al. disclose that said generating comprises allowing two samples acquired at locations having a known distance therebetween to be transformed into positions at a different distance therebetween (paragraphs [0055], [0060]-[0061], referring to the registration which would inherently transform two sample positions to be a different distance therebetween as a result of registering one data set to another data set).
	With regards to claim 19, Groszmann et al. disclose that generating a transformation comprises searching for a transformation under conditions of one or more constraints (paragraph [0060], referring to the constraint of selecting among a plurality of matches (i.e. note that such a selection would involve searching for a transformation/match/correspondence) the correct match or correspondence as being the one with the smallest registration error; paragraph [0061], referring to the registration being accomplished using iterative optimization techniques which inherently includes constraints that define the stopping criteria and/or the constraint that the three or more sensor elements not lie on or near a straight line; paragraph [0055], referring to registration being performed using iterative closest point techniques, which is known and defined in the art as an algorithm which minimizes the difference between two sets/clouds of points, which inherently include constraints for defining the stopping criteria and “closest point” constraint (i.e. constraint to minimize the difference in position between the two sets of points); paragraph [0052], referring to the generating shape models which comprise a spatial constraint; Figures 8-9).
	With regards to claim 52, Groszmann et al. disclose that generating a transformation comprises minimizing variability (i.e. minimizing the difference in positions between positions assigned to nearby measurements results in minimizing the variability between the positions) in distances between positions assigned to nearby measurements (paragraph [0055], referring to registration being performed using iterative closest point techniques, which is known and defined in the art as an algorithm which minimizes the difference between two sets/clouds of points; Figures 8-9).
	With regards to claim 53, Groszmann et al. disclose that a criterion of reducing variability comprises reducing differences (i.e. minimizing the differences in positions) between a transformation-based distance between transformed measurements and a known distance between locations where said measurements were made (paragraph [0055], referring to registration being performed using iterative closest point techniques, which is known and defined in the art as an algorithm which minimizes the difference between two sets/clouds of points; Figures 8-9).
	With regards to claim 55, Groszmann et al. disclose that said measurement samples comprise simultaneous measurements of multiple fields (i.e. “respective EM fields” associated with the at least three sensor elements) at one point (i.e. one time point in time), wherein each field has a different variation in a parameter (i.e. EM field measurements will change when organ deforms/moves during the procedure in real-time) (paragraphs [0054], [0056]-[0057], [0062]-[0063], note that measurements of the respective fields occur during the interventional procedure in real-time, and thus measurements will vary over time when organ deforms/moves).  
	With regards to claim 56, Groszmann et al. disclose that each position in said set of geometric positions includes a 3D spatial position (paragraphs [0059]-[0060], [0063], referring to the positions of the sensor elements being located in image “volumes”, which would inherently require the positions to be 3D spatial positions; Figures 8-9).  
	With regards to claim 59, Groszmann et al. disclose that reconstructing the shape comprises reconstructing the shape from the set of geometrical positions using topological operators including dilation and erosion (paragraphs [0006], [0062]-[0063], referring to the modified or adjusted visual representation of the internal structure to reflect the motion and deformation of the structure, wherein deformation of the visual representation would require deletion and/or addition of pixels (i.e. dilation and erosion) to reflect the deformation/change in shape).
	With regards to claim 60, Groszmann et al. disclose that reconstructing the shape comprises reconstructing the shape of a heart or a part thereof (paragraph [0005], [0020], referring to the present technique being suitable for use with procedures performed on internal organ that may move and which are not close to a suitable skeletal anchor, such as cardiac regions which would include the heart or part thereof).	With regards to claim 61, Groszmann et al. disclose that said generating and said transforming comprises generating without reference to a specified frame of reference (paragraph [0020], referring to the movement of the tracking devices being registered with the image data “without the use of anatomical or fiducial markers”, and therefore without reference to a specified frame of reference which could be established by such markers).
	With regards to claim 62, Groszmann et al. disclose that said generating comprises generating based on relationships between reconstructed positions (paragraph [0060], referring to matching the positions (164) of the sensor elements located in images and/or volumes to the corresponding sensor element locations as determined from the sensor position data (160), wherein the matching establishes a correspondence/transformation that transforms/registers measurement samples to geometric positions in an image and allows for registering the sensor elements (16) in both sensor space (such as EM space) and the image space, wherein said registering would rely on relationships between reconstructed positions; paragraph [0055], referring to the registration/transformation of the position and/or orientation data (144) with the region model (134) generated using the imaging process and referring to the iterative closest point technique being used for registration, which would rely on relationships (i.e. distance/difference between positions iteratively) between reconstructed positions; Figures 8-9).
	With regards to claim 63, Groszmann et al. disclose that said generating and said transforming comprises generating using only reference positions within said reconstructed shape (paragraph [0020], referring to the movement of the tracking devices being registered with the image data “without the use of anatomical or fiducial markers”, and therefore said generating uses only positions with said body, and thus within said reconstructed shape).
	With regards to claim 64, Groszmann et al. disclose that said generating and said transforming comprises generating using only reference positions that correspond to measurement locations (paragraph [0020], referring to the movement of the tracking devices being registered with the image data “without the use of anatomical or fiducial markers”, paragraphs [0055], [0060], Figures 8-9, note that the positions (i.e. reference positions) in the image correspond to measurement locations (i.e. locations of the probe)).
	With regards to claims 65-66, Groszmann et al. disclose that said reconstructing and said transforming uses fewer than half of the measurements (paragraphs [0060]-[0061], referring to providing a sufficiently large number of sensor elements (i.e. four or more) such that all possible matches may be permuted (i.e. transformed measurements) and the match generating the smallest registration error is selected as the correct match or correspondence which will be used for the reconstructing, and therefore, if there are, for example, 5 transformed measurements/matches, and only 1/5 (i.e. 20%) is selected, then fewer than half of the transformed measurements are used for the reconstructing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13, 18 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groszmann et al. as applied to claims 1 and 11 above, and further in view of Myronenko et al. (“Non-rigid point set registration: Coherent Point Drift”), as cited by Applicant.
With regards to claims 3, 13, 18 and 54, as discussed above, Groszmann et al. meet the limitations of claims 1 and 11.  However, they do not specifically disclose that their method further comprises normalizing said measurement samples prior to said generating a transformation or that said constraint comprises a coherence requirement.  Further, Groszmann et al. do not specifically disclose that said generated transformation is not isotropic and varies in an amount of multiplication it applies over the points in the reconstructed shape and that their method comprises scaling the measurement samples along different axes defined according to said crossing fields prior to said generating.  
Myronenko et al. disclose a method for non-rigid registration of points sets called Coherent Point Drift (CPD), which relies on motion coherence (i.e. coherence requirement) and all point sets are preprocessed to have zero mean and unit variance, which normalizes translation and scaling (i.e. measurement point samples are normalized prior to transforming/registering, wherein said normalizing provides scaling the measurement samples along different directions/axes prior to said generating) (Abstract; pg. 2, 3rd full paragraph; Sections 2-3).  The generated transformation is anisotropic (i.e. not isotropic) and varies in an amount of multiplication it applies over the points in the reconstructed shape (pg. 1, 2nd paragraph, referring to non-rigid transformations allowing anisotrpic scaling and skews; Figure 2, wherein the CPD algorithm includes multiplication (i.e. GW)).  The CPD method provides accurate registration of point sets and is robust in the presence of outliers and missing points (Abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Groszmann et al. further comprise normalizing said measurement samples prior to said generating a transformation or that said constraint comprises a coherence requirement and further have said generated transformation not be isotropic and varies in an amount of multiplication it applies over the points in the reconstructed shape and that their method comprises scaling the measurement samples along different axes defined according to said crossing fields (note that crossing fields of Groszmann et al. are along different directions depending on the position of the catheter) prior to said generating, as taught by Myronenko et al., in order to provide robust and accurate registration of the measurement samples even in the presence of outliers and missing points (Abstract).

Claim(s) 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groszmann et al. as applied to claim 1 above, and further in view of Donhowe et al. (US Pub No. 2018/0240237).
With regards to claims 57-58, as discussed above, Groszmann et al. meet the limitations of claim 1.  However, they do not specifically disclose that each position in said set of geometric positions is stamped with a timestamped and associated with a phase indication, indicating a phase in a physiological cycle, during which the measurements transformed into the set of positions were measured.  
	Donhowe et al. disclose a method of registering sets of anatomical dat for use during a surgical procedure, wherein EM sensing may be used to collect measured points and as the measurement points are collected from within the passagewaysof a patient, the points are stored in a data storage device, such as memory (Abstract; paragraph [0072]).  As stored in memory, each of the points may be represented by data comprising coordinates of the point, a timestamp, along with data representing each point, such as a respiratory phase marker that indicates the respiratory phase of the patient in which the point was collected (paragraphs [0069], [0072], [0077], [0108]).  The timestamp may be used to determine which segment of the passageway the measured point is associated with and further weights may be assigned based on the respiratory phase in which a measurement point is collected (paragraphs [0108], [0131]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each position in said set of geometric positions of Groszmann et al. be stamped with a timestamp and associated with a phase indication, indicating a phase in a physiological cycle, during which the measurements transformed into the set of positions were measured, as taught by Donhowe et al., in order to appropriately index the positions in memory and further determine which segment of the passageway the measured point is associated with and assign weights based on the phase in which a measurement point is collected (paragraphs [0108], [0131]).

Allowable Subject Matter
Claims 50-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 50, the prior art does not teach or suggest that generating the transformation comprises minimizing a cost function, wherein the cost function comprises a distance distortion penalty term that increases with an increase in absolute value of a difference between the distance within a pair of positions out of said plurality of pairs of positions and its corresponding desired pair-distance, along with the other claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cathier et al. (WO 2014/091418) disclose a position determination apparatus wherein a position and shape of a registration element (7) within the inner structure of the object are used for determining a transformation relating the inner structure of hte model and the position and shape of the registration element with respect to each other (Abstract; see claim 10, Figures 2-3).
Hill et al. (US Pub No. 2014/0275913) discloses determining a location of a catheter within the body, wherein the catheter includes electrodes and the location is determined using a plurality of body surface electrode patches (34) (Abstract; paragraph [0021]; Figures 1, 6).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793